ACCEPTED
                                                                                                          03-15-00105-CR
                                                                                                                  5921596
                                                                                               THIRD COURT OF APPEALS
                                                                                                          AUSTIN, TEXAS
                                                                                                      7/2/2015 2:14:44 PM
                                                                                                        JEFFREY D. KYLE
                                                                                                                   CLERK


                                      03-15-001 05-CR
                                                                                    FILED IN
STATE OF TEXAS                                §      IN THE TIDRD COURT
                                                                     3rd COURT OF APPEALS
                                              §                                   AUSTIN, TEXAS
vs.                                           §      OF APPEALS               7/2/2015 2:14:44 PM
                                              §                                 JEFFREY D. KYLE
                                                                                      Clerk
JUSTIN MURPHY                                 §      TRAVIS COUNTY, TEXAS

  MOTION FOR REHEARING OF STATE'S MOTION TO DISMISS FOR LACK OF
                         JURISDICTION

TO THE HONORABLE COURT:

       Now comes Justin Murphy, by and through Adam Reposa and files this Motion for

Rehearing, and shows the following:

        1.    Appellant had a Second Writ of Habeas Corpus granted by Jon Wisser on Jan 26,

              2015 restoring appeal rights in the above styled case. See attached Exhibit A

        2.    Counsel for Appellant timely filed his notice of appeal on February 10, 2015 per

              order.

This motion is not made for purposes of delay but that justice may be done.

       WHEREFORE, PREMISES CONSIDERED, Defendant prays that the Court rehear

the Motion to Dismiss and enter a new order denying the Motion to Dismiss.

                                            Respectfully submitted,




                                                   z;z                I    (I--
                                      ---   By.     ~          =-
                                                  Adam T. Reposa
                                                                      (               ---=


                                                  State Bar No. 24040163
                                                  Attorney for Defendant
                   CERTIFICATE OF SERVICE AND CONFERENCE

       This is to certify that on July 2, 2015, a true and correct copy of the above and foregoing
document was served on the Travis County Attorney's Office, by hand delivery.




THE STATE OF TEXAS                              §
COUNTY OF TRAVIS                                §

                                          AFFIDAVIT

       BEFORE ME, the undersigned authority, on this day personally appeared, Adam
Thomas King Blackwell Reposa, attorney for Justin Murphy, who being by me duly sworn, upon
oath deposes and says,

       "I am Adam Thomas King Blackwell Reposa, the Attorney for Justin Murphy; I have
       prepared and read the above and it is true and correct."




                                         Ad~tiiiiiiia
                                         :;;~
                                              Affiant

       SUBSCRIBED AND SWORN TO BEFORE ME on JULY                                     d-        , 2015, to certify
which witness my hand and seal of office.




                                              Notary         Pub!~
                                                 ,•''~:n~~-,,,      LA SHANDA L ALEXANDER
                                                f$.:-::A::.~-1 Notary Puollc. State or Texas
                                                ~ ,::IJ(_:.,E    Mv CommiSSIOn Exp.re~
                                                        ..
                                                 \,~;;·;,;·~~:~~
                                                     ..,,,. ,,,..      January 16, 2018
                         CAUSE NO. C-1-CR 07-200104


STATE OF TEXAS                                §       COUNTY COURT AT LAW
                                              §
v.                                            §       NUMBER3
                                              §
JUSTIN MURPHY                                 §       TRAVIS COUNTY, TEXAS



ORDER ON SECOND PETITION FOR WRIT OF HABEAS CORPUS


On this the 26th day of January 2015 the Court considered the Petitioner's Second
Petition for a Writ of Habeas Corpus. Both parties having waived argument the Court
considered the petition and took judicial notice of the court's file and docket sheet.
The Court finds that the Petitioner, through no fault of his or his attorney, was denied the
opportunity to appeal the Court's order on his first petition for writ of habeas Corpus.
THEREFORE IT IS ORDERED, that the Petitioner be and is hereby granted leave to
appeal the Order of this Court signed on August 28,2014. The time to appeal shall
commence as of this date.


SIGNED on 26th day of January, 2015.




     GE PRESIDING BY ASSIGNMENT




3